          Case 1:20-cv-00183-SPW Document 6 Filed 12/16/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  THE NORTHERN CHEYENNE TRIBE,
                                                      CV 20-183-BLG-SPW
                       Plaintiff,

  vs.                                                  ORDER


  THE UNITED STATES OF AMERICA;
  the UNITED STATES DEPARTMENT
 OF THE INTERIOR;the BUREAU OF
 INDIAN AFFAIRS;DAVID
 BERNHARDT,in his official capacity as
 Secretary ofthe Interior; DARRYL
 LACOUNTE,in his official capacity as
 Director ofthe Bureau ofIndian Affairs;
 SUSAN MESSERLY,in her official
 capacity as Director ofthe BIA Rocky
 Mountain Regional Office; LENORA
 NIOCE,in her official capacity as BIA
 Special Agent in Charge/Approving
  Official,

                       Defendants.


        Plaintiff, The Northern Cheyenne Tribe moves for the admission of Beth

Baldwin to practice before the Court in the above captioned matter with Joe A.

Rodriguez ofLame Deer, Montana, designated as local counsel. The motion

complies with Local Rule 83.1(d).

        IT IS SO ORDERED that Plaintiff, The Northern Cheyenne Tribe's motion

to admit Beth Baldwin to appear pro hac vice(Doc. 4)is GRANTED and she is
Case 1:20-cv-00183-SPW Document 6 Filed 12/16/20 Page 2 of 2
